239 S.W.3d 150 (2007)
STATE of Missouri, Respondent,
v.
Darris M. HODGE, Appellant.
No. ED 88845.
Missouri Court of Appeals, Eastern District, Division Two.
November 27, 2007.
Darris M. Hodge, Jefferson City, MO, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Darris Hodge appeals the judgment entered upon his convictions by a jury for second-degree trafficking, Section 195.223 RSMo 2000 and possession of a controlled substance, Section 195.202, RSMo 2000. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).